t c summary opinion united_states tax_court louis c jones petitioner v commissioner of internal revenue respondent docket no 15608-03s filed date louis c jones pro_se michelle maniscalco for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions by both parties the issues remaining for decision are whether petitioner is entitled to claim a dependency_exemption for his stepson under sec_152 for the taxable_year and whether petitioner is entitled under sec_32 to the earned_income_credit for the taxable_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york new york on the date the petition was filed in this case on date petitioner filed hi sec_2002 federal_income_tax return on this return petitioner reported head-of- household filing_status claimed a dependency_exemption for his 21-year-old stepson christopher k bernard christopher and claimed an earned_income_credit respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure based on single-filing status after issuance of the notice_of_deficiency petitioner filed an amended federal_income_tax return for the year in the amended federal_income_tax return petitioner changed his filing_status to married_filing_jointly respondent concedes that petitioner is entitled to married_filing_jointly as his filing_status thereby allowing petitioner the applicable standard_deduction of dollar_figure for the amended joint filing entitles petitioner to two personal_exemption deductions one for himself and one for his wife in the exemption deduction amount was dollar_figure christopher was born on date and turned years old during the year in issue during christopher resided in the same place of abode as petitioner petitioner’s wife christopher’s mother and other extended family members also in christopher did not work but attended some classes at a computer school however he never officially enrolled in any school or classes christopher was not a full-time_student during the year in issue petitioner and his family resided in public housing during the year in issue petitioner paid rent of dollar_figure per month for a four-bedroom apartment in the red hook section of brooklyn new york petitioner made about dollar_figure a week from his employment as a security guard after petitioner paid the rent he would give the rest of the proceeds from his paycheck to his wife who would buy food and necessities for all the members of the family petitioner no longer controlled any of the financial decisions once the proceeds were given to his wife petitioner did not know what was purchased with the proceeds of his check christopher received an unspecified amount of support from his father which was used to buy clothing and other items petitioner had health_insurance_coverage from his employment and medicaid coverage from his past service in the united_states military these health insurance plans covered health benefits for petitioner and his wife however they did not cover any health benefits for christopher dependency exemption-- sec_152 respondent contends that the change in filing_status of petitioner from single as determined in the notice_of_deficiency to married_filing_jointly makes the issue of the dependency_exemption deduction for christopher moot under joint filing_status petitioner is able to claim an additional exemption deduction for his wife and is able to claim the standard_deduction for such filing of dollar_figure petitioner’s adjusted_gross_income for the year in issue was dollar_figure petitioner’s wife did not have any gross_income for the year in issue therefore their combined adjusted_gross_income was dollar_figure the standard_deduction for individuals married_filing_jointly was dollar_figure in taxpayers eligible to file under married_filing_jointly status are entitled to a dollar_figure deduction for each exemption claimed which in the present circumstance would be two exemptions for petitioner and his wife or dollar_figure in exemption deductions therefore as can be seen by the joint adjusted_gross_income and the deductions that petitioner and his wife are entitled to when filing jointly petitioner and his wife have no taxable_income in the year even without an exemption deduction for christopher therefore even if petitioner were entitled to a dependency_exemption deduction for christopher such a deduction would not reduce his taxable_income even if this issue had not been made moot by the change in filing_status of petitioner on this record petitioner has failed to establish that he provided more than half of the total support for christopher see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs earned_income credit-- sec_32 petitioner claimed an earned_income_credit with christopher as the qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit respondent contends that petitioner is not entitled to an earned_income_credit under sec_32 for his stepson christopher because christopher was not a full-time_student in subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 for the year in issue individuals who do not have any qualifying children and whose earned_income is dollar_figure or greater are not entitled to an earned_income_credit for that year sec_32 and b an individual with qualifying children is entitled to a credit at higher levels of earned_income and in a larger amount than is an individual without qualifying children id as is relevant here a qualifying_child is a child of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than half of the taxable_year and who meets the age requirements sec_32 an individual meets the age requirements if such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins is a student as defined by sec_151 who has not attained the age of as of the close of such calendar_year or is permanently_and_totally_disabled at any time during the taxable_year sec_32 as discussed above christopher had attained the age of in petitioner also conceded that christopher was not a full-time_student and therefore was not a student as defined by sec_151 upon the basis of the record we hold that christopher does not satisfy the requirements for a qualifying_child with respect 1this amount was obtained from the earned_income_credit tables prescribed pursuant to sec_32 to petitioner and his wife for see sec_32 through iii and sec_32 c ii based on their income and the earned_income_credit tables prescribed pursuant to sec_32 we hold that petitioner and his wife are not entitled to an earned_income_credit for reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
